Citation Nr: 0619526	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-28 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
MD


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
fibromyalgia with sleep disturbance and depression 
(fibromyalgia).

2.  Entitlement to service connection for spondylosis, 
cervical spine, with degenerative disc disease and disc 
bulging at mid cervical levels (cervical spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from July 1973 to July 1976 
and again from August 1978 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, Diagnostic Code that increased the evaluation of 
the veteran's service-connected fibromyalgia to 20 percent 
disabling effective June 13, 2002, and denied service 
connection for the veteran's cervical spine condition.  The 
veteran filed a timely appeal of these determinations to the 
Board, to include an appeal challenging the effective date 
assigned for the 20 percent evaluation for fibromyalgia.  

In a December 2004 rating decision, the RO granted an earlier 
effective date for the 20 percent evaluation for the 
veteran's service-connected fibromyalgia, making the 
effective date April 18, 1999, the date of the veteran's 
claim for a higher evaluation for this condition.  

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  At the hearing, additional 
evidence was submitted accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in reviewing the veteran's claim.  At the hearing, the 
veteran also indicated that he would like to file a claim for 
an increased rating for his service-connected low back 
condition, currently evaluated as 10 percent disabling.  This 
matter is therefore referred to the RO for appropriate 
action.  Finally, during the hearing the veteran stated that 
he was satisfied with the resolution of the claim for an 
earlier effective date for the 20 percent evaluation for his 
service-connected fibromyalgia and no longer wished to pursue 
that claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

With respect to the veteran's cervical spine claim, the 
record indicates that the veteran has been diagnosed with 
spondylosis of the cervical spine with degenerative disc 
disease and disc bulging at mid cervical levels.  The 
veteran's service medical records indicate that he was seen 
in service for pain in his neck as early as 1989.  His 
records also indicate that the veteran was involved in a 
motor vehicle accident in July 1991.  He was noted to have 
cervical tenderness, that was felt to be cervical strain.  
Afterward that veteran also complained of stiffness in his 
neck.  In addition, the veteran's service records indicate 
that he was seen in November 1992 for his back and neck and 
was assessed with chronic neck pain.  And in August 1994, the 
veteran was seen for neck pain with a treatment note 
indicating that cervical spine films demonstrated C 2-3 
narrowing.  

In September 2002, the veteran was afforded a VA examination 
in connection with his condition.  While the examiner 
diagnosed the veteran with a cervical spine disability, the 
examiner did not offer an opinion regarding nexus to service.  
In addition, the examiner specifically indicated that some of 
the veteran's recent VA and private treatment records were 
reviewed, but did not indicate that his service records had 
been reviewed in connection with the claim.

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the September 2002 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
cervical spine disability is related to or had its onset 
during service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

With respect to the veteran's fibromyalgia claim, the veteran 
testified before the Board in April 2005 that his condition 
has been worsening.  In support of his contention, the 
veteran testified to the frequency and severity of his 
condition and also submitted medical reports from his 
treating physicians and therapists.  Because the evidence 
does indeed suggest that the veteran's condition has worsened 
since his last evaluation by VA in September 2002, the Board 
concludes that this matter must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Prior to affording the veteran pertinent VA examinations, the 
RO must make sure that all the relevant records have been 
obtained.  In this regard, the veteran testified before the 
Board that he underwent an MRI in November or December 1994, 
or shortly thereafter, at the David Grant Medical Center at 
Travis AFB in California.  The veteran contends that this MRI 
revealed degenerative changes in his cervical spine.  In 
addition, the veteran has also submitted reports from his 
treating physicians and therapists, Drs. Balish and Barth, 
and Charles Dilla and Sherri Woodward.  The record, however, 
does not contain the regular treatment records from these 
physician and therapists.  Finally, a review of the claims 
folder also shows that the veteran has been treated at the 
Washington, Diagnostic Code, VA Medical Center.  The RO 
should therefore update the veteran claims file with records 
from this facility dated since August 2002.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the VCAA, VA must obtain any outstanding VA and private 
medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was  provided with notice regarding his claim of service 
connection for his cervical spine claim, but was not 
provided with notice of the type of evidence necessary 
to establish a higher evaluation for his service-
connected fibromyalgia or notice of the type of evidence 
necessary to establish a disability rating or effective 
date for both disabilities on appeal.  As these 
questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish 
both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:
      
1.  The RO should send the veteran, and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence not previously provided to VA is 
necessary to substantiate his claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran, and which 
portion, if any, VA will attempt to 
obtain on the veteran's behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
Finally, the letter should contain a 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his cervical spine condition and for 
his fibromyalgia.  This should 
specifically include records, including 
MRI studies dated in November or December 
1994 or shortly thereafter, from the 
David Grant Medical Center at Travis AFB 
in California.  This should also include 
regular treatment records from the 
veteran's treating physicians and 
therapists, Drs. Balish and Barth, and 
Charles Dilla and Sherri Woodward, dated 
since service, as well as records from 
the Washington, DC, VA Medical Center 
dated since August 2002.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2002 VA examination report (or 
a suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's cervical spine 
condition is related to or had its onset 
during service.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
cervical spine disability found to be 
present, and the examiner must specify 
any diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's cervical spine 
condition had its onset in service.  In 
this regard, the examiner is asked to 
comment on the veteran's service medical 
records, to include treatment notes 
indicating that the veteran was seen in 
service related to complaints of neck 
pain as early as 1989, that the veteran 
was involved in a motor vehicle accident 
in July 1991 and noted to have cervical 
tenderness that was felt to be cervical 
strain, that the veteran was seen in 
November 1992 for his back and neck and 
was assessed with chronic neck pain, and 
that the veteran was seen for neck pain 
with a treatment note indicating that 
cervical spine films demonstrated C 2-3 
narrowing.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, frequency 
and severity of the veteran's 
fibromyalgia.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should identify and express an 
opinion as to whether the veteran's 
condition is productive of widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's 
symptoms.  And the examiner must offer an 
opinion regarding whether the veteran's 
symptoms:

(a)	require continuous medication for 
control;
(b)	are episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, 
but that are present more than one-
third of the time; or
(c)	are constant, or nearly so, and 
refractory to therapy.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


